DETAILED ACTION
This Office action is in response to the request for continued examination filed on October 18th, 2021.  Claims 16-21 are pending, with all claims being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0238795 (Bert et al.) in view of US 2009/0163799 (Erbel et al.).
Regarding claim 16, Bert et al. discloses a charged particle beam treatment apparatus comprising: an irradiation unit that comprises a scanning electromagnet, the irradiation unit is configured to irradiate a patient with a charged particle beam (fig. 4 & 7, elements 52 & 54); a lesion area position detection unit that comprises a CT scanner or an imaging device, the lesion area position detection unit is configured to detect a position of a lesion area of the patient (fig. 4 & 7, element 58); and a control unit that is configured to: control, based on the position of the lesion area detected by the lesion area position detection unit, the irradiation unit, adjust, so as to track variations in the position of the lesion area in a plane direction orthogonal to an irradiation axis of the 
Bert et al. does not disclose the control unit being configured to recognize, in a depth direction, a deviation between an actually measured lesion area and an estimated lesion area, stop, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resume, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam.
Erbel et al. discloses a charged particle beam treatment apparatus with a control unit configured to recognize, in a depth direction, a deviation between an actually measured lesion area and an estimated lesion area, stop, in a case where the deviation is greater than a threshold, irradiation of the charged particle beam, and resume, in a case where the deviation is equal to or smaller than the threshold, the irradiation of the charged particle beam (‘A method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window.’ P 33, where it is understood that the irradiation beam is resumed when within window since otherwise there would be no way to switch it off again each time).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the apparatus of Bert et al. to include the gating of Erbel et al. to eliminate error in irradiation location caused by target motion in the depth direction, as discussed in Erbel et al. (‘For extracranial radiosurgery the motion of a body, such as e.g. the respiratory motion, has to be considered, since this motion may cause a tumor to shift its position by more than 1 cm.’ P 32).
Regarding claim 18, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit is configured to: detect a body surface motion of the patient, and detect the position of the lesion area by estimating the position of the lesion area from the body surface motion (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 19, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit is configured to estimate and measure the lesion area (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 20, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit is configured to: estimate the lesion area before the irradiation of the charged particle beam (‘Block 1: A time-resolved tomography scan (a so-called 4D diagnostic scan such as, for example, a 4D CT scan) is performed, or time-resolved tomography data is calculated based on a 3DCT scan and patient-specific or population motion data.’ P 91), and measure the lesion area during the irradiation of the charged particle beam (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 21, Bert et al. in view of Erbel et al. disclose the charged particle beam treatment apparatus according to claim 16, wherein the lesion area position detection unit includes the imaging device, the imaging device images a body surface of the patient (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30.’ P 73).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. in view of Erbel et al. as applied to claim 1 above, and further in view of US 2007/0295910 (Harada).
Regarding claim 2, Harada discloses a charged particle beam treatment apparatus with a lesion area position detection unit comprises a CT scanner which acquires a CT image of the lesion area (fig. 16 & 17, elements 731,732, 741, and 742). lt would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the CT scanner of Harada for the camera of Bert so that the tumor position could be measured directly, reducing errors.
Response to Arguments
Applicant's arguments filed October 18th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Erbel et al. neither discloses nor suggests the feature of stopping in a case where the deviation is greater than a threshold and resuming in a case where the deviation is equal to or smaller than the threshold.  Even in the paragraph above, applicant admits that Erbel et al. discloses ‘that the irradiation beam is switched off each time the target moves out of a predefined window’.  Which is just another way of saying the irradiation is stopped in a case where the deviation is greater than a threshold.  While the passage does not explicitly state that the irradiation to switched back on when the target is moved back into the window, this is clearly inherent since the passage states that the irradiation is switched off each time the target moves beyond the window.  Clearly it was turned back on when it reached the threshold again, or there would be nothing to switch off.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-270-5782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881